Title: From James Madison to Thomas Jefferson, 31 March 1794
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Philada. Mar. 31. 1794.
I have written of late by almost every mail, that is, three times a week. From your letter to Monroe I fear the small pox has stopped them at Richmond. I shall continue however to inclose you the newspapers as often as they are worth it. It is impossible to say what will be the issue of the proposition discussed in those of today. I forgot to mention in my last that the question whether the ways & means should be referred to the Secy. of T. as heretofore, or to a Come. lately came on & decided the sense of the House to be degenerated on that point. The fiscal party, perceiving their danger, offered a sort of compromise which took in Mercer & with him sundry others in principle agst. them. Notwithstanding the success of the strategem, the point was carried by 49 agst. 46. If the question had divided the House fairly there would have been a majority of ten or a dozen at least.
